Citation Nr: 1549245	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  10-11 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure or as secondary to a service connected disorder.  

2.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder for the period prior to August 24, 2015, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to March 1970, from 
April 1982 to June 1982, and from November 1990 to June 1991.

These matters are before the Board of Veterans' Appeals  (Board) on appeal from February 2007 and June 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In October 2014 and in March 2015, the Board remanded these matters for additional development.  

An October 2015 supplemental statement of the case was issued and reflects that service connection for hypertension was denied.  In addition, a higher 50 percent rating for anxiety disorder was granted effective August 24, 2015.  As the current appeal emanates from the Veteran's disagreement with the initial rating of the 30 percent assigned following the grant of service connection for his anxiety disorder, the Board has characterized the claim for staged ratings.  "[O]n a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999), quoting AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the December 3, 2004 effective date of the grant of service connection, the Veteran's anxiety disorder more nearly approximates occupational and social impairment with reduced reliability and productivity.  The Veteran has been employed during the appeal period.  Occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships are not demonstrated.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent rating, but not higher, for anxiety disorder, have been met for the entirety of the appeal period (since December 3, 2004, the effective date of the grant of service connection for this disorder).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Neither the Veteran nor his representative has alleged a notice error, as required. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The original purpose of notice was fulfilled since service connection was granted.  Notice with respect to the initial rating assigned, a downstream issue, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2015).

The Veteran's service connected psychiatric disorder has been assigned an initial 30 percent rating prior to August 24, 2015, and a 50 percent rating as of August 24, 2015 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400 and the General Rating Formula for Mental Disorders. 

Pursuant to the General Rating formula, a 30 percent rating is warranted when there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9413, General Rating Formula for Mental Disorders (2015).

Reports of psychiatric examination and treatment frequently include a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging from 0 to 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266   (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).

Vet Center records dated from June 2004 to January 2007 reflect that the Veteran was uncomfortable, tearful reporting he was involved in significant combat in Vietnam.  He reported poor sleep, often dreaming of combat.  He is divorced and stated he has had trouble with relationships.  He admitted to flashbacks.  His girlfriend confirmed some of his isolation behaviors.  A July 2004 Vet Center intake record reflects that his appearance was neat, speech was appropriate, he was oriented, with normal memory, flat, blunted affect, with fair judgment.  He did not have delusions, disorganized thinking, or hallucinations.  He had evidence of depression noted as sleep disturbance and low energy level.   He was currently divorced, and lives with girlfriend.  Has a good relationship with his two sons.  The counselor assessed the Veteran with suffering from symptoms of PTSD, including nightmares, poor sleep, night sweats, avoidance, flashbacks, and anger.

A December 2004 VA mental health record notes that the Veteran avoided discussing his traumatic experiences and often joked or paraphrased his way of the question, not answering directly, and later stated, "I often can't talk a lot about it."  In the past several month, he has had more instances of becoming emotional about his Vietnam experiences.  He avoids watching any news media of the current events.  He admits to episodes of anger and mood irritability, worse after his thoughts of Vietnam had begun to resurface.  He has some disturbed sleep at times with only brief flashbacks during his sleep.  He is divorced, has two sons, and a current fiancée.  He was casually dressed with normal speech, slightly guarded affect, slight lability of mood when touching 'some' topics, logical though process, and no hallucinations, delusions, homicidal or suicidal ideations.  His judgment and insight were fair.  He was oriented, with concentration and memory intact.  The diagnosis was rule out PTSD and a GAF score of 58 was assigned.  

A March 2006 VA PTSD examination report reflects that the Veteran was employed, but on medical leave due to rotator cuff surgery in January 2006.  He noticed that his temper was short and he got angry quickly.  He had been getting depressed, described as being moody and sitting off in his own little world.  He said he likes to sit and be alone.  The Veteran stated that he had previously broken down and was not going to break down anymore, because when he does his "gremlins" will come out.  He described those as feelings and thoughts that make him want to destroy things.  However, he works hard to control his temper.  He also described other gremlins that come out when he wakes up in a cold sweat and has flashbacks.  The Veteran is married to his second wife, since last April or May.  He has a boat he enjoys riding around on.  He used to sky dive and scuba dive, which he may be able to return to after he recovers.  He and his wife go to the movies and out to eat with friends.  They also travel and visit with her children.  They do stained glass together and are presently working on remodeling their home.  He also helps out with the laundry.  He only sleeps three to four hours a night and has trouble going to sleep.  His mood most of the time was happy, although he acknowledged he could feel depressed about three times a week for about an hour.  He gets angry easily.  Sometimes he has felt helpless and hopeless when he has been depressed, but denied suicidal thoughts, anxiety or panic.  On mental status examination, the Veteran was well groomed.  His mood was usually euthymic, but he became tearful and distressed when reporting his combat memories.  Thought processes were generally coherent, but he could become circumstantial.  Attention and concentration were grossly intact and all memory functions were also intact.  Judgment was good.  The diagnosis was anxiety disorder, not otherwise specified (NOS) with features of posttraumatic stress disorder (PTSD), and a GAF score of 60 was assigned.  In summary, the examiner stated that the Veteran reported moderate symptoms which include intense response to combat memories, which occur infrequently.  The problems with becoming easily angered and with insomnia are present daily, but were not reported to significantly interfere with his interpersonal or occupational functioning.  Therefore, he was given a GAF of 60.    

A January 2014 VA mental disorders examination report reflects that the examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was divorced and resides alone, he has a good relationship with his girlfriend.  He has two adult sons and his current relationship with them is good.  He has four to five friends and described his general attitude towards socializing as interested.  His free time is spent boating, sky diving, scuba diving, and flying airplanes.  He is currently employed full time in the same position he has held for a total of 34 years.  He denied significant problems in getting along with coworkers or supervisors with the exception of one individual.  He denied current outpatient mental health treatment.  The Veteran denied homicidal ideation and intent, although he reported occasional verbal outbursts when he feel annoyed or angry with others' behavior.  The Veteran underwent psychological testing.  The clinical interpretation was that the Veteran's clinical profile was associated with significant anxiety spectrum symptoms such as chronic subjective anxiety, frequent nightmares, and fears that restrict behavior.  He reported having nightmares once per month of his military experiences after which he is unable to return to sleep.  He becomes acutely distressed when discussing his traumatic experiences.   The Veteran reports chronic irritability and sleep impairment.  His symptoms have caused problems in social and family functioning.  No symptoms of mania, active major depression, psychosis, panic, obsessive compulsive behaviors, disordered eating, somatoform disorder or cognitive disorders.   Symptoms also included anxiety, suspiciousness, and chronic sleep impairment.  He was appropriately groomed and casually dressed.  Speech was unremarkable.  Thought processes were logical and goal-directed.  There was no evidence of hallucinations or delusions.  Mood was euthymic.  Affect was mood congruent.  Judgment and insight appeared good.    

An August 2015 VA PTSD examination report reflects that the examiner found the Veteran was very over controlled emotionally and likely to minimize symptoms and impact on functioning.  The diagnosis was PTSD.  The examiner explained that the Veteran absolutely has a very difficult time discussing his military experiences which may account for the variability in diagnoses, but all suggest anxiety/PTSD symptoms related to military exposure with occupational and social impairment with reduced reliability and productivity.  The Veteran works full time and plans to retire next year.  He has tried marriage in the past, "tried it twice... it didn't work."  He is seeing a friend.  He lives with one of his adult sons.  He spends time with his lady friend and may help her at her dancing school; helps teach.  He used to enjoy jumping out of airplanes and used to scuba dive, but he hasn't in a while; mostly just works now.  
The Veteran denied having mood swings; tries to be in a happy mood which isn't hard for him.  If he is lucky, "I get 3 hours a sleep at night."  This is "when the gremlins come out to play every now and then."  He has dreams about "weird things."  He has talks with other Veterans; shared discussions of Vietnam themed dreams "related to war."  In his dreams, he sees images.   He became emotional/tearful when talking about these experiences.  He can focus okay.  When asked about feeling on guard/watchful, he became tearful/emotional and began to breathe hard.  He stated: "I keep telling myself...I swore I would never break down again."  He doesn't feel like anyone knows him.  He typically uses humor to "stay okay and happy."  People try his patience and he doesn't let it bother him but "sometimes I feel like I want to rip their head off and kill them." 

The examiner noted that the Veteran's symptoms included suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  
The veteran was appropriately groomed, wearing casual shirt and jeans, and appeared his stated age.  His thoughts were logical and goal directed with no evidence of hallucinations or delusions during the interview.  His speech was of coherent with normal rate and volume and his activity level was unremarkable.  His mood was euthymic and his affect was appropriate.  He denied current homicidal or suicidal ideation, plan, or intent. The veteran was oriented to place and date. He accurately completed the serial 7's task (indicating good concentration). His fund of general information was good and his judgment was good. 

The Board has considered all the evidence of record in light of the criteria noted above, and finds that by, resolving all reasonable doubt in favor of the Veteran, his symptoms associated with his service-connected anxiety disorder more nearly approximate the criteria for a higher initial 50 percent disability rating since the December 3, 2004 effective date of the grant of service connection.  38 C.F.R. § 4.7 (2015).  In granting an initial 50 percent disability rating, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating.  Mauerhan v. Principi, 16 Vet. App. 436   (2002).

In this regard, throughout the entire appeal period, the Veteran's psychiatric symptoms were manifested, primarily, by: chronic sleep impairment, irritability, anger, flashbacks, intrusive thoughts, avoidance behaviors, depression, anxiety, tearfulness, and recently impaired short term memory and loss of interest in usual activities.  The Board finds that symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating.

The Board emphasizes that there is no period during this appeal where the evidence shows that the Veteran had suicidal intentions (other than periodic ideation); obsessional rituals which interfered with routine activities; speech which was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating. The evidence of record does not show symptoms with deficiencies in most areas. Symptomatology commensurate with a 100 percent schedular evaluation, demonstrating total occupational and social impairment, is also not shown. The evidence does not show total occupation and social impairment.

Furthermore, while the Veteran's reports of irritability, quick temper, and some social isolation suggests some difficulty in establishing and maintain effective work and social relationships, it is not productive of the complete inability to do so and thus is not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112, (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  In fact, the Board notes that the Veteran has reported effective relationships with his sons and a female friend.  Further, he was active in helping his female friend at her dance studio, which would not be expected in someone with more severe deficiencies in social impairment, with deficiencies in most areas, or with total occupation and social impairment.  Therefore, the Board finds that the preponderance of the evidence is against a finding of a greater level of occupational or social impairment.

In addition to the absence of most of the symptoms listed as characteristic of occupational and social impairment with deficiencies in most areas, criteria for a 70 percent rating, the Board also notes that the assigned Global Assessment of Functioning Scale (GAF) scores ranging from 55 to 60 have most consistently been assigned during the entire appeal period, and alone, they do not support the assignment of any higher rating during the period in question.

According to DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupation, or school functioning (e.g., few finds, conflict with peers or co-workers). In this case, the assigned GAF scores of 55, 57, 58, and 60 are indicative of symptoms consistent with the 50 percent disability rating being granted.  The Board reiterates, that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned. 38 C.F.R. § 4.126(a) (2015).  In this case, the extent and severity of the Veteran's actual psychiatric symptoms reported during the entire appeal period are suggestive of occupational and social impairment with reduced reliability and productivity, contemplated in the higher, 50 percent rating for psychiatric disabilities, regardless of the GAF scores.  

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with reduced reliability and productivity.

Accordingly, the Board finds that the criteria for an initial 50 percent rating, but not higher, for anxiety disorder are met for the entirety of the appeal period.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 50 percent at any time during this appeal.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the December 3, 2004 effective date of the grant of service connection for this disability, has the Veteran's service-connected anxiety disorder been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  In this regard, there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  See Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for his service-connected anxiety disorder. There is no objective evidence revealing that his anxiety disorder alone caused marked interference with employment, e.g., employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's anxiety disorder under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).
Moreover, although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected anxiety disorder.  Indeed, the Veteran has been shown to be employed throughout this appeal.  The issue of entitlement to a total disability rating based on individual unemployability due to the service-connected anxiety disorder has, therefore, not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial 50 percent rating, but not higher, for anxiety disorder, is granted for the entirety of the appeal period (since December 3, 2004, the effective date of the grant of service connection for this disability), subject to regulations applicable to the payment of monetary benefits.


REMAND

During the course of this appeal, the Veteran was granted service connection for coronary artery disease.  In this regard, the medical evidence indicates that the Veteran experienced an acute myocardial infarction in September 2003 and that he underwent a triple vessel coronary artery bypass graft shortly thereafter.  An October 2003 private medical record notes that the Veteran's symptoms included left heart catherization one month earlier and that his blood pressure currently was 164/90.  He was diagnosed with hypertension, increased, secondary to illness.  

The evidentiary record thus reasonably raises the question whether the Veteran's hypertension is secondary to his service-connected coronary artery disease.  Consideration of all theories of entitlement raised by the claimant or the evidence of record as part of the non-adversarial administrative adjudication process is required.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

2.  Provide the Veteran an opportunity to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertinent to the claim on appeal that are not currently of record. 

3.  Then, schedule the Veteran for a VA examination to assess the nature and etiology of his hypertension, by an examiner who has not previously examined the Veteran.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

(a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by the service-connected coronary artery disease.  

(b) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected coronary artery disease.   If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

(c) If the examiner determines that there is another etiology for the hypertension, that should be stated.

The rationale for all opinions expressed should be clearly set forth in the report.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382, 389(2010) (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.) 

4.  Then, readjudicate the service connection issue remaining (as it is listed on the title page of this decision).  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655  (2015).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


